Citation Nr: 0118196	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  97-26 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1965 to April 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 RO rating decision which 
denied service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD) and 
schizophrenia.  In July 2000, the Board remanded this appeal 
to the RO to schedule the veteran for a Travel Board hearing, 
but in March 2001, the veteran withdrew his hearing request.  

The Board observes that service connection was previously 
denied for a nervous condition, including PTSD, in a November 
1985 RO decision.  The veteran did not perfect an appeal of 
that determination, and the decision became final.  The June 
1996 RO decision, noted above, denied service-connection for 
a psychiatric disorder on a de novo basis.  The RO apparently 
concluded that the veteran had submitted new and material 
evidence to reopen his claim.  The Board agrees with the RO 
that new and material evidence has been submitted.  Thus the 
Board will address the issue of a service connection for a 
psychiatric disorder on a de novo basis.  38 U.S.C.A. § 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and redefines the obligations of the VA with respect to the 
duty to assist in developing a claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

The veteran served on active duty in the Army from February 
1965 to April 1973, including two tours of duty in Vietnam 
(June 1969 to June 1970, and November 1970 to November 1971).  
His service personnel records indicate that that his military 
occupational specialty was teletype repairman (including when 
he was in Vietnam).  The service records do not show he 
participated in combat.  

The veteran's service medical records do not specifically 
refer to a diagnosed psychiatric disorder.  A May 1966 
outpatient record, from the U.S. Army Hospital in Leghorn, 
Italy, notes he was seen for a history of stress correlated 
epigastric distress; he reported he had recent constant 
aggravation and anorexia due to recent stress; and the 
impression was peptic ulcer disease, questionable but doubted 
duodenal ulcer.  The psychiatric system was normal at the 
February 1973 service separation examination.

The veteran has alleged that he was hospitalized for a few 
days during service in Italy (before Vietnam service) for 
psychiatric treatment, although he has given various 
approximate dates for such treatment.  In an August 1985 
compensation claim, the veteran said he was treated for a 
nervous breakdown at a U.S. Army hospital in Italy in about 
1969.  In a June 1996 statement, he said he had a nervous 
breakdown while at Camp Darby, Leghorn, Italy, in the fall of 
1967.  At a June 1996 VA examination, he related he had a 
nervous breakdown and had to be hospitalized in Italy in 
1968.  At a January 1998 RO hearing, he testified that he was 
hospitalized for a few days for a nervous breakdown at an 
American military hospital in "Tirainna," Italy during 
service.  Other recent medical records relate the veteran's 
history of having been hospitalized for a few days in Italy 
in 1968 because of nervous problems.  The Board observes that 
the RO has obtained the veteran's service medical records as 
well as service personnel records from the National Personnel 
Records Center.  However, there is no indication that an 
attempt has been made to obtain records from the alleged 
hospitalization in Italy for nervous problems.  Considering 
the duty to assist under the VCAA, an effort should be made 
to obtain such service records.  

Post-service medical records include an August 1973 VA 
outpatient note, within one year after the veteran's 
separation from service, showing that he was seen for 
complaints of chronic drinking of alcohol and chronic 
depression.  It was noted that the veteran was not suicidal, 
that he did not want hospitalization at that time, and that 
he was advised to seek help regarding his chronic (moderate) 
depressive feelings; there was also a notation that he had a 
passive-dependent personality.  Medical records from the 
early 1980s note depression and alcohol abuse.  An August 
1985 VA hospital discharge summary notes diagnoses including 
major depression with psychotic features, and alcohol abuse 
in remission.  A September 1985 VA examination report 
indicates diagnoses including dysthymic disorder, 
passive/dependent personality disorder, and history of 
alcohol abuse.  A September 1991 private hospital summary 
from the Harlem Valley Psychiatric Center notes that the 
veteran gave a history of having his first nervous breakdown 
in Vietnam in 1968 and a history of having been diagnosed 
with PTSD and alcohol abuse; current diagnoses included 
schizoaffective disorder, bipolar type, history of alcohol 
abuse, and PTSD.  There was no discussion of the veteran's 
stressors, and the diagnosis of PTSD was apparently based on 
the veteran's self-reported history.  

The veteran was last afforded a VA psychiatric examination 
for compensation purposes in June 1996.  There is no 
indication that the examiner reviewed the claims folder prior 
to the examination.  It was noted that the veteran reported 
that he had a nervous breakdown in Italy in 1968.  The 
examiner stated that the veteran presented with the 
appearance of a schizoaffective disorder which apparently 
started sometime in 1969 with his entry into Vietnam.  The 
diagnosis was schizoaffective disorder.  The examiner 
apparently based his opinion, that the veteran's psychiatric 
disorder began in 1969, on the history provided by the 
veteran.  A February 1997 statement from a VA staff 
psychiatrist notes that the veteran suffered from a 
schizoaffective disorder, and that from his history it 
appeared that he first became ill while serving in the 
military in Italy in 1968.  A June 1997 statement from that 
same physician also notes that the veteran's difficulties 
appeared to have begun in 1968 while stationed in Italy, at 
which time he had a nervous breakdown and was hospitalized 
for three days.  February and March 1998 statements from VA 
doctors note current diagnoses of a bipolar disorder and of 
alcohol dependence in remission.

Although there is only an isolated diagnosis of PTSD in the 
recent medical records, the RO should undertake development 
for service stressors.  See 38 C.F.R. § 3.304(f).  The file 
indicates that the veteran has been receiving disability 
benefits from the Social Security Administration (SSA).  As 
the SSA records may be relevant to the VA claim for service 
connection, they should be obtained.  Murincsak v. Derwinski, 
2 Vet.App. 363 (1992).  Given the circumstances of this case, 
another VA examination with medical opinion on the etiology 
of current psychiatric disorders (after review of historical 
records) should be provided.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the service 
department to search for records of 
alleged inpatient hospitalization of the 
veteran for several days in 1967 or 1968 
at the U.S. military hospital in Leghorn, 
Italy (which the veteran also refers to as 
"Tirainna," Italy).  If more details are 
required to conduct such search, the 
veteran should be asked to provide the 
necessary information.

2.  The RO should develop the evidence in 
an attempt to verify service stressors for 
PTSD, including any necessary verification 
through the U.S. Armed Services Center for 
Research of Unit Records.

3.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding SSA benefits, as well as copies 
of all related SSA decisions.  

4.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the nature and 
etiology of his psychiatric disorder, 
including claimed PTSD and schizophrenia.  
The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should indicate that 
such has been accomplished.  All current 
psychiatric disorders (including any PTSD 
and schizophrenia) should be diagnosed in 
accordance with the standards of DSM-IV.  
Based on examination findings, a review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
the etiology and approximate date of onset 
of currently diagnosed psychiatric 
disorders, including any relationship with 
verified events of service.  

5.  The RO should ensure that any other 
notification and development action 
required by the VCAA is completed with 
respect to the veteran's claim for service 
connection for a psychiatric disorder.  

6.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder.  If the claim is 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case, and given the 
opportunity to respond, before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




